Title: To John Adams from John Russell, 28 April 1800
From: Russell, John,West, John
To: Adams, John



Sir,
Boston 28th April 1800

We respectfully take leave to present You with a Copy of the Legacies of your late Illustrious friend his Exellency Genl. Washington, well knowing that your friendship for him, and your intimate acquaintance with his Exalted Virtues and Abilities, must render any part of his invaluable writings acceptable to You, more especially those which may so properly be denominated his Political Legacies.
with the highest Respect & Veneration / we are / Sir / your most Obedt. Servts.
John RussellJno. West